Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DDETAILED ACTION
This action is in response to communication filed on 11/13/2020. 
Claims 1-30 are pending.
Claims 1, 5 and 19 have been amended. 

Response to Arguments
Applicant’s argument(s) filed on 11/13/2020, with respect to claim(s) 15-18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Upton et al (US 20130036168 A1) in view of Yerli et al (US 20160127288 A1) in view of Goldman et al (US 20110221745 A1).

Applicant's argument(s) filed on11/13/2020with respect to claim(s) 1-14 and 19-30 have been fully considered but they are not persuasive. 
In the communication field, applicant argues in substance that:
a.  	Regarding claim(s) 1-14, Applicant argues (Remark page(s) 10-11)
“For claims 1-14 and 19-30, Applicants do not necessarily agree with Examiner’s statements regarding at least (1) whether the cited reference(s) disclose each and every element recited in the claims, (2) whether the cited reference(s) teach the combination presented in the claims, (3) whether the cited reference(s) disclose or inherently include the features that the Office Action asserts that the reference(s) include, and (4) whether the reference(s) or any other source provide a reason to combine the teachings of the reference(s). Nevertheless, in the interest of expediting prosecution, Applicants have herein amended independent claim 1 to recite, for example, “wherein the option is selected from a set of post options comprising: a text-based status update option, a photo option, and a virtual watch party option”
In response to argument [a], Examiners respectfully disagrees.


b.   	Regarding claim(s) 19-30, Applicant argues (Remark page(s) 10-11)
“and claim 19 to recite “creating a non-Uniform Resource Locator (EIRE) code for a user device to access the media item via the virtual watch party.” It is submitted that Upton or Yerli do not teach or suggest at least these features.”
In response to argument [b], Examiners respectfully disagrees.
The examiner interprets the claim limitation as "creating a non-Uniform Resource Locator (EIRE) code for a user device to access the media item via the virtual watch party ".  Therefore Yerli et al teach this interpretation because "[0046], it is to be understood that the present disclosure is not restricted to online execution of activities or corresponding code. Rather, the present disclosure may also encompass activities that are executed locally on the client devices, such as by executing code, and the online service or another online service may be used to generate and/or distribute the invitations related to participation in the activity.”
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim 19 subject matter “non-Uniform Resource Locator (URL) code” was not described in the specification.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



1.	Claim(s) 1-7, 10-11, 19, 22 and 26, are rejected under 35 U.S.C. 103 as being unpatentable by Upton et al (US 20130036168 A1) in view of Yerli et al (US 20160127288 A1).
With respect to independent claims:
Regarding claim(s) 1, Upton et al teach a method, comprising:
receiving a first input to create a post associated with a social network, wherein the first input includes a selection of an option to create a virtual watch party, (Upton; [0017], FIG. 6 is a screen shot of a system providing virtual meeting environments in which multiple participants may view video and participate in video chats, according to an embodiment of the present invention; [0009], a system for providing virtual meeting environments in which multiple participants may view video and participate in discussions is provided. The system includes a master remote device, a secondary remote device, a media server, and an operations server. The master remote device is usable by a first participant and allows the first participant to initiate creation of a virtual meeting environment.)
receiving a second input associated with a media item to include with the virtual watch
party; (Upton; [0173], Fig.6; for instance, the buttons 612 may allow the participant to raise their hand (which allows them to participate in ongoing discussions); ask they be allowed to present, e.g., control video selection and playback; share or upload a file; and share a link to a website.)
wherein each participant of the virtual watch party simultaneously views the media item; and (Upton; [0002], the present invention related generally to virtual environments with multiple participants, and more particularly, to virtual environments in which participants can view video and other media simultaneously. [0026], Fig.1; the operations server 18 allows the second participant to view the at least one video file through the shared object 22, simultaneously with, and as controlled by, the first participant.)
However, the prior art fails to teach wherein the option is selected from a set of post options comprising: a text-based status update option, a photo option, and a virtual watch party option; creating the post including a link for a user device to access the media item via the virtual watch party, wherein an activation of the link causes the user device to enter the virtual watch party, causing the post to be published on the social network.
Yerli et al teach wherein the option is selected from a set of post options comprising: a text-based status update option, a photo option, and a virtual watch party option; (Yerli, [0052], at this point, as indicated in box 116, user A may decide to post/upload the invitation, which may include the recording and the embedded interactive element, such as the video/screenshot(s) with an embedded link, to any publishing platform 118, such as a video hosting website or a social network, or to a plurality of online services, which may also include an online service provided by the server system 112.) 
 creating the post including a link for a user device to access the media item via the virtual watch party, wherein an activation of the link causes the user device to enter the virtual watch party, causing the post to be published on the social network. (Yerli; [0052], Fig.1; as indicated in box 116, user A may decide to post/upload the invitation, which may include the recording and the embedded interactive element, such as the video/screenshot(s) with an embedded link, to any publishing platform 118, such as a video hosting website or a social network, or to a plurality of online services, which may also include an online service provided by the server system 112. [0053], the invitation can be published to other users, who may then perceive the invitation, such as by watching the video/screenshot(s), and interact with the embedded interactive element, such as by clicking on the embedded "click on challenge" link as indicated by box 120.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the option is selected from a set of post options comprising: a text-based status update option, a photo option, and a virtual watch party option; creating the post including a link for a user device to access the media item via the virtual watch party, wherein an activation of the link causes the user device to enter the virtual watch party, causing the post to be published on the social network as taught by Yerli et al. The motivation/suggestion would have been because there is a need to simplify invitations of users to participate in activities. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 19, Upton et al teach the method, comprising: receiving an input to create a virtual watch party based on a media item; (Upton; [0017], FIG. 6 is a screen shot of a system providing virtual meeting environments in which multiple participants may view video and participate in video chats, according to an embodiment of the present invention; [0009], a system for providing virtual meeting environments in which multiple participants may view video and participate in discussions is provided. The system includes a master remote device, a secondary remote device, a media server, and an operations server. The master remote device is usable by a first participant and allows the first participant to initiate creation of a virtual meeting environment.)
wherein each participant of the virtual watch party simultaneously views the media item; and(Upton; [0002], the present invention related generally to virtual environments with multiple participants, and more particularly, to virtual environments in which participants can view video and other media simultaneously. [0026], Fig.1; the operations server 18 allows the second participant to view the at least one video file through the shared object 22, simultaneously with, and as controlled by, the first participant.)
 creating the virtual watch party. (Upton; [0017], FIG. 6 is a screen shot of a system providing virtual meeting environments in which multiple participants may view video and participate in video chats, according to an embodiment of the present invention; [0009], a system for providing virtual meeting environments in which multiple participants may view video and participate in discussions is provided. The system includes a master remote device, a secondary remote device, a media server, and an operations server. The master remote device is usable by a first participant and allows the first participant to initiate creation of a virtual meeting environment.)
However, the prior art fails to teach creating a non-Uniform Resource Locator (URL) code for a user device to access the media item via the virtual watch party, wherein an activation of the code causes the user device to enter the virtual watch party,
Yerli et al teach creating a non-Uniform Resource Locator (URL) code for a user device to access the media item via the virtual watch party, wherein an activation of the code causes the user device to enter the virtual watch party (Yerli; [0052], Fig.1; as indicated in box 116, user A may decide to post/upload the invitation, which may include the recording and the embedded interactive 
Therefore, it would have been obvious to a person of ordinary skill to use creating a non-Uniform Resource Locator (URL) code for a user device to access the media item via the virtual watch party, wherein an activation of the code causes the user device to enter the virtual watch party as taught by Yerli et al. The motivation/suggestion would have been because there is a need to simplify invitations of users to participate in activities. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

With respect to dependent claims:
Regarding claim(s) 2, Upton-Yerli teaches the method of claim 1, wherein the virtual watch party includes a virtual room for one or more participants to view information and interact with other participants. (Upton; [0017], FIG. 6 is a screen shot of a system providing virtual meeting environments in which multiple participants may view video and participate in video chats, according to an embodiment of the present invention; [0009], a system for providing virtual meeting environments in which multiple participants may view video and participate in discussions is provided. The system includes a master remote device, a secondary remote device, a media server, and an operations server. The master remote device is usable by a first participant and allows the first participant to initiate creation of a virtual meeting environment.)
Regarding claim(s) 3, Upton-Yerli teaches the method of claim 1 further comprising hosting, by a social network platform that is associated with the social network, the virtual watch party. (Upton; [0159], Media Distribution & Social Networking [0160] The system 200 supports a variety of Social Networking strategies that let the operator grow their audience and increase the reach of their 
Regarding claim(s) 4, Upton-Yerli teaches the method of claim 1 further comprising hosting, by a third-party platform, the virtual watch party. (Upton; [0159], Media Distribution & Social Networking [0160] The system 200 supports a variety of Social Networking strategies that let the operator grow their audience and increase the reach of their media content across the Internet. A few of the major features offered within the system 200 platforms are :)
Regarding claim(s) 5, Upton-Yerli teaches the method of claim 1, wherein the post is published on a news feed. (Upton; [0082], the SVOD system utilizes the “shared object” technology architecture (see above), whereby a virtual environment is created on a server where “clients” or remote participants log into and participate either through a MOD interface or through a traditional web browser to enjoy media occurring within a group dynamic in a singular timeline.)
Regarding claim(s) 6, Upton-Yerli teaches the method of claim 1, wherein the first input to create the post includes a description of the virtual watch party.  (Bokestad; [0038], next, the method 200 comprises providing identifying information (block 242) about the media presentation or media piece (e.g., a title, storage location and/or various types of descriptive information) and deciding where to store the media presentation or media piece (block 246).)
Regarding claim(s) 7, Upton-Yerli teaches the method of claim 1 further comprising providing a notification pertaining to the virtual watch party. (Yerli; [0052], Fig.1; as indicated in box 116, user A may decide to post/upload the invitation, which may include the recording and the embedded interactive element, such as the video/screenshot(s) with an embedded link, to any publishing platform 118, such as a video hosting website or a social network, or to a plurality of online services, which may also include an online service provided by the server system 112. [0053] [0053], the invitation can be published to other users, who may then perceive the invitation, such as by watching the video/screenshot(s), and interact with the embedded interactive element, such as by clicking on the embedded "click on challenge" link as indicated by box 120.)

Regarding claim(s) 10, Upton-Yerli teaches the method of claim 1, wherein the media item includes at least one of: a stream, a capture, a video, a third-party media item, or a user-generated media item. (Yerli; [0052], Fig.1; as indicated in box 116, user A may decide to post/upload the invitation, which may include the recording and the embedded interactive element, such as the video/screenshot(s) with an embedded link, to any publishing platform 118, such as a video hosting website or a social network, or to a plurality of online services, which may also include an online service provided by the server system 112. [0053] [0053], the invitation can be published to other users, who may then perceive the invitation, such as by watching the video/screenshot(s), and interact with the embedded interactive element, such as by clicking on the embedded "click on challenge" link as indicated by box 120.)
Regarding claim(s) 11, Upton-Yerli teaches the method of claim 10, further comprising adjusting the media item for presentation via the virtual watch party. (Upton; [0079], a moderator or “director” may exist within this architecture. A moderator would be defined as a member of the media group who has control over both the selection of media and the time sequence associated with that media. For instance, a moderator selects an episode of “selected media” for the group to watch. Within this selection the moderator has play, pause, rewind, and fast forward options for the group. Other group members may make suggestions on what media will play next and could have the functionality of commandeering the moderator position to take on the functionality of the moderator.)
Regarding claim(s) 22, Upton-Yerli teaches the method of claim 19, wherein creating the virtual watch party includes causing playback of the media item simultaneously with a live video chat of at least one participant of the virtual watch party. (Upton; [0009]-[0010], the first video conferencing window is associated with the first participant for displaying a live video stream of the first participant on the second remote device. The second video conferencing window is associated with the second participant for displaying a live video stream of the second participant on the first remote device. The video conferencing window of one of the participants is displayed on at least one of the remote devices. The operations server provides at least one of a video chat feature, a text chat feature, and a white board feature on the remote devices. [0026], the operations server 18 provides the first participant 
Regarding claim(s) 26, Upton-Yerli teaches the method of claim 19, wherein a source of the media item includes at least one of: a client device, a server, or a third party service. (Upton; [0022], It will be recognized that, in some embodiments of system 100, a user may be permitted to upload to system 100 authorized video content such as may be recorded by personal or third party cameras, wherein said video subsequently may be stored, edited, processed, and distributed by system 100 in accordance with steps 162 and following.)
2.	Claim(s) 8, 9, 12-14, 23, 24, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable by Upton et al (US 20130036168 A1) in view of Yerli et al (US 20160127288 A1) in view of Bokestad et al (US 20160359956 A1).
Regarding claim(s) 8, Upton et al fail to teach the method of claim 1, wherein the first input to create the post includes a privacy setting.
However, Bokestad et al teach wherein the first input to create the post includes a privacy setting. (Bokestad; [0076], the provided GUI is configured to include notifications for receipt of messages (which may be “pushed” to the network user). This includes notifications of receipt of new future-accessible messages (see, e.g., FIG. 10A). Moreover, settings are preferably provided by which notification preferences can be edited or tailored. For example, a profile may be tailored or even configured by default so that the system will automatically notify network users about a profile's life events (e.g., such as birthdays, wedding days, etc.). See, e.g., FIG. 10B. In the example GUI illustrated, the main menu includes a button to view all notifications that a network user has received. Preferably, when clicking on a notification, the system will take the user to that specific post. Settings can also be tailored, or set as a default configuration, so that all connected family and friends automatically receive relevant notifications (e.g, they may be opted into receiving relevant notifications, by default).)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the first input to create the post includes a privacy setting as taught by Bokestad et al. The motivation/suggestion would have been because there is a need to provide access to content in the future, when a user of the network 
Regarding claim(s) 9, Upton-Yerli-Bokestad teaches the method of claim 8, wherein the activation of the link causes the user device to enter the virtual watch party in view of the privacy setting. (Bokestad; [0076], the provided GUI is configured to include notifications for receipt of messages (which may be “pushed” to the network user). This includes notifications of receipt of new future-accessible messages (see, e.g., FIG. 10A). Moreover, settings are preferably provided by which notification preferences can be edited or tailored. For example, a profile may be tailored or even configured by default so that the system will automatically notify network users about a profile's life events (e.g., such as birthdays, wedding days, etc.). See, e.g., FIG. 10B. In the example GUI illustrated, the main menu includes a button to view all notifications that a network user has received. Preferably, when clicking on a notification, the system will take the user to that specific post. Settings can also be tailored, or set as a default configuration, so that all connected family and friends automatically receive relevant notifications (e.g, they may be opted into receiving relevant notifications, by default).)
Regarding claim(s) 12, Upton-Yerli-Bokestad teaches the method of claim 1, further comprising receiving a third input to add a second media item to a queue that is associated with the virtual watch party. (Bokestad; [0071], in preferred embodiments, at least for certain post types, it is desirable to allow multiple users to add content (or their own post) to a particular posted event.)

Regarding claim(s) 13, Upton-Yerli-Bokestad teaches the method of claim 12, wherein the third input is received from a device that is associated with a participant of the virtual watch party. (Bokestad; [0071], in preferred embodiments, at least for certain post types, it is desirable to allow multiple users to add content (or their own post) to a particular posted event.)
Regarding claim(s) 14, Upton-Yerli-Bokestad teaches the method of claim 1, wherein the virtual watch party includes an augmented reality watch party, or a virtual reality watch party. (Bokestad; [0065], a web based network is provided which includes, as members, a plurality of human 
Regarding claim(s) 23, Upton-Yerli-Bokestad teaches the method of claim 19, wherein creating the virtual watch party includes mixing one or more audio streams with the media item. (Bokestad; [0071], in preferred embodiments, at least for certain post types, it is desirable to allow multiple users to add content (or their own post) to a particular posted event.)
Regarding claim(s) 24, Upton-Yerli-Bokestad teaches the method of claim 19, further comprising associating the media item with a tag. , (Bokestad; [0081], the system is configured to allow a network user to create geo tagged messages to send "to the future" or to receive geo tagged messages from the past. For example, in one such embodiment, if a user has activated geo tags (e.g., and configured settings to receive notifications from family and friends), the user will receive notifications from the past family and friends when the user is in proximity to the geo tagged locations (associated with respective geo tagged messages). See, e.g., FIG. 10E. In a more specific example, if a user's great grandfather creates a geo tagged message or post (possibly when the user is not yet born), the respective user may receive a notification that his great grandfather was at the arrived at location(s), in conjunction with a link or invitation to open the post.)

Regarding claim(s) 27, Upton-Yerli-Bokestad teaches the method of claim 19, further comprising sending an invitation to the user device to join the virtual watch party at a predetermined time and after creation of the virtual watch party. (Bokestad; [0087], invitations to join or create a SVOD group can be sent through traditional messaging and email systems. Users can be notified that a group is emerging or announcing an invitation to join a collection of groups experiencing media at the same time.)
Regarding claim(s) 30, Upton-Yerli-Bokestad teaches the method of claim 29, wherein the remote desktop includes an augmented reality device or a virtual reality device. (Bokestad; [0065], 

3.	Claim(s) 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable by Upton et al (US 20130036168 A1) in view of in view of Yerli et al (US 20160127288 A1) in view of Edecker et al (US 20120266087 A1).
Regarding claim(s) 20, the prior art fails to teach the method of claim 19, further comprising granting a particular right to a particular participant of the virtual watch party.  
However, Edecker et al teach further comprising granting a particular right to a particular participant of the virtual watch party.  (Edecker; [0054], the present invention preferably enables a host owner to implement access restrictions to limit and control access of its host. The access restrictions can be applied in any suitable way, such as to hosted virtual reality environments, particular areas within such environments, available operations over objects or classes of objects, access time for certain users and categories, groups or lists of users and other hosts who have access rights to the host.)
Therefore, it would have been obvious to a person of ordinary skill to use further comprising granting a particular right to a particular participant of the virtual watch party as taught by Edecker et al. The motivation/suggestion would have been because there is a need to provide users with an integrated, easy-to-use, creative and highly personalized virtual reality computer environment and accordingly recognizes a need for a virtual reality computer environment with the capabilities. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 29, Upton-Yerli-Edecker teaches the method of claim 19, further comprising permitting control of a remote desktop that is associated with the virtual watch party, wherein the remote desktop may be controlled by an organizer of the virtual watch party or by a participant of the virtual watch party. (Edecker; [0054], the present invention preferably enables a host owner to implement access restrictions to limit and control access of its host. The access restrictions can be applied in any suitable way, such as to hosted virtual reality environments, particular areas within such 

4.	Claim(s) 21, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable by Upton et al (US 20130036168 A1) in view of Yerli et al (US 20160127288 A1) in view of Colvin et al (US 20150221183 A1).
Regarding claim(s) 21, the prior art fails to teach the method of claim 19, further comprising limiting access to the virtual watch party for a particular user. 
However, Colvin et al teach further comprising limiting access to the virtual watch party for a particular user. (Colvin; [0090], admin console 722 enables the administrator to change settings for players registered with game system 102. For example, admin console 722 may enable the administrator to grant access to the wagering game for a player, revoke access to the wagering game for the player, set or remove a limit to an amount of money the player is authorized to wager, administer one or more reward programs for the player, and/or to perform any other suitable action.)
Therefore, it would have been obvious to a person of ordinary skill to use further comprising limiting access to the virtual watch party for a particular user as taught by Colvin et al. The motivation/suggestion would have been because there is a need to allow players to multitable, or are optimized for multitabling.. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
Regarding claim(s) 25, Upton-Yerli-Colvin teaches the method of claim 19, further comprising storing the virtual watch party based on a perspective of one or more participants of the virtual watch party. (Colvin; [0136], Player statistics component 756 is an application or other program that analyzes and processes statistics relating to each player. For example, player statistics component 756 receives gameplay data associated with each player and aggregates or synthesizes the gameplay data into a summary of each player's statistics. Each player's summarized statistics may be archived or otherwise stored in distributed memory grid 750 for later retrieval.)
Regarding claim(s) 28, Upton-Bokestad- Colvin teaches the method of claim 19, wherein the media item includes a game, wherein the virtual watch party is created to provide a platform for social interaction of user around the game. (Colvin; [0090], admin console 722 enables the administrator to change settings for players registered with game system 102. For example, admin console 722 may enable the administrator to grant access to the wagering game for a player, revoke access to the wagering game for the player, set or remove a limit to an amount of money the player is authorized to wager, administer one or more reward programs for the player, and/or to perform any other suitable action.)

5.	Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable by Upton et al (US 20130036168 A1) in view of Yerli et al (US 20160127288 A1) in view of Goldman et al (US 20110221745 A1).
With respect to independent claims:
     	 Regarding claim(s) 15, Upton et al teach the method, comprising:
identifying a website that provides a media item; (Upton; [0017], FIG. 6 is a screen shot of a system providing virtual meeting environments in which multiple participants may view video and participate in video chats, according to an embodiment of the present invention; [0009], a system for providing virtual meeting environments in which multiple participants may view video and participate in discussions is provided. The system includes a master remote device, a secondary remote device, a media server, and an operations server. The master remote device is usable by a first participant and allows the first participant to initiate creation of a virtual meeting environment.)
However, Upton et al fail to teach creating a code for a user device to access the media item via the virtual watch party; and providing the code, wherein an activation of the code causes an activating device to enter the virtual watch party. receiving, via a browser plug-in, an input to create a virtual watch party that includes the media item, wherein each participant of the virtual watch party simultaneously views the media item;
Yerli et al teach creating a code for a user device to access the media item via the virtual watch party; and providing the code, wherein an activation of the code causes an activating device to enter the virtual watch party. (Yerli; [0052], Fig.1; as indicated in box 116, user A may decide to post/upload the invitation, which may include the recording and the embedded interactive element, 
Therefore, it would have been obvious to a person of ordinary skill to use creating a code for a user device to access the media item via the virtual watch party; and providing the code, wherein an activation of the code causes an activating device to enter the virtual watch party as taught by Yerli et al. The motivation/suggestion would have been because there is a need to simplify invitations of users to participate in activities. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
However, the combination of Upton and Yerli fail to teach receiving, via a browser plug-in, an input to create a virtual watch party that includes the media item, wherein each participant of the virtual watch party simultaneously views the media item;
Goldman et al teach receiving, via a browser plug-in, an input to create a virtual watch party that includes the media item, wherein each participant of the virtual watch party simultaneously views the media item; (Goldman, [0063], FIG. 6 illustrates a screen shot 600 of a web browser that is viewing media content on a computer display. The screen shot 600 includes video content 602 being displayed from the YouTube™ web site. A browser plugin icon 604 is provided on the toolbar of the browser. After video content is selected within the browser, a user can click on the browser plugin icon 604. The plugin 604 causes whatever video is being presented within the browser, to also be instantiated and played within the venue.)
Therefore, it would have been obvious to a person of ordinary skill to use receiving, via a browser plug-in, an input to create a virtual watch party that includes the media item, wherein each participant of the virtual watch party simultaneously views the media item as taught by Goldman et al. The motivation/suggestion would have been because there is a need to simplify invitations of users to allows users to share and experience a realistic social viewing experience with members of their social network. 
Regarding claim(s) 16, Upton-Yerli teaches the method of claim 15, further comprising providing a chat area for one or more participants of the virtual watch room to communicate with each other. (Upton; [0074], the present invention further enhances this experience by providing a video teach and/or chat functions and by allowing one or more of the participants to control playback of the video)
Regarding claim(s) 17, Upton- Yerli teaches the method of claim 15, wherein the code includes a hyperlink. (Yerli; [0052], Fig.1; as indicated in box 116, user A may decide to post/upload the invitation, which may include the recording and the embedded interactive element, such as the video/screenshot(s) with an embedded link, to any publishing platform 118, such as a video hosting website or a social network, or to a plurality of online services, which may also include an online service provided by the server system 112. [0053] [0053], the invitation can be published to other users, who may then perceive the invitation, such as by watching the video/screenshot(s), and interact with the embedded interactive element, such as by clicking on the embedded "click on challenge" link as indicated by box 120.)

6.	Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable by Upton et al (US 20130036168 A1) in view of Yerli et al (US 20160127288 A1) in view of Goldman et al (US 20110221745 A1) in view of Bokestad et al (US 20160359956 A1).
With respect to dependent claims:
Regarding claim(s) 18, the prior art fails to teaches the method of claim 15, wherein the virtual watch party includes an augmented reality watch party, or a virtual reality watch party.
However, Bokestad et al teach wherein the virtual watch party includes an augmented reality watch party, or a virtual reality watch party. (Bokestad; [0065], a web based network is provided which includes, as members, a plurality of human users. The network is configured so that a user or users can post content or messages to the network for future access (i.e., “to the future”). This 
Therefore, it would have been obvious to a person of ordinary skill to use wherein the virtual watch party includes an augmented reality watch party, or a virtual reality watch party as taught by Bokestad et al. The motivation/suggestion would have been because there is a need to provide access to content in the future, when a user of the network is in proximity to a selected geographical location. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456